Title: From George Washington to Colonel Joseph Ellis, 24 February 1778
From: Washington, George
To: Ellis, Joseph



Sir
Head Quarters Valley Forge 24th Feby 1778.

I have sent over ⟨Captn Lieut. Symonds⟩ to take the charge of some peices of heavy Artillery; with which I have directed him, to give the Enemy’s shipping near the City all the annoyance in his power, while the rivers continues in its present situation. He will stand in need of a body of infantry to cover the Artillery in this opperation and to Aid in throwing up some little work that may be necessary to give them greater security and inable them to act with more effect. I have therefore to request, you will give him all the assistance you can afford, from the militia

under your command. He may possibly have it, in his power to do something to advantage by means of red hot shot, or otherwise. I am Sir Your Most Obedt servant

Go: Washington

